Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

Claim 1 was amended.  Claims 7-9 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Newly submitted claims 8-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The common special technical feature present in all the groups is a cushion sheet welded to a spacer, an electrode assembly, a case body, and a cushion sheet which does not overlap either of the pair of tabs as viewed in a stacking direction of the electrode assembly body.  This cannot be a special technical feature under PCT Rule 13.2 because the feature is shown in the prior art.  Kang et al. in view of Isshiki et al. makes obvious a cushion sheet welded to a spacer [0062 of Isshiki], an electrode assembly [0022], a case body (20), and a cushion sheet (110) which does not overlap either of the pair of tabs as viewed in a stacking direction of the electrode assembly body (Fig 1), therefore presenting a lack of unity between the groups a posteriori.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Ogawa in view of Park ‘581 and Isshiki on claims 1 and 3-6 is withdrawn, because independent claim 1 has been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Ogawa in view of Park ‘581 and Isshiki as applied to claim 1 and further in view of Park ‘193 on claim 2 is withdrawn, because independent claim 1 has been amended.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2017/0155097) in view of Ogawa et al. (WO 2017/045732A1 using 2019/0044103 A1 for citations, previously cited) and Isshiki et al. (US 2015/0017504A1, previously cited).
Regarding claim 1, Kang discloses an energy storage device (Abstract) comprising: an electrode assembly which has an electrode assembly body formed by stacking a positive electrode plate, a separator and a negative electrode plate [0022], and a pair of tabs [0023], one each extending from the positive electrode plate and from the negative electrode plate (Fig 1); 
a case (20) formed of a case body which accommodates the electrode assembly therein [0021] and a lid plate (cap plate 130) which closes the case body [0021]; 
an external terminal (139) fixed to the lid plate and electrically connected to one of the pair of tabs [0023]; a spacer (125, 129) disposed between the electrode assembly body and the lid plate, the spacer having rigidity [0027]; and a cushion sheet (insulating spacer 110) disposed between the spacer and the electrode assembly body [0028], the cushion sheet having cushioning property (prevent the electrode assembly from moving) [0030], wherein the cushion sheet is disposed such that the cushion sheet does not overlap either of the pair of tabs as viewed in a stacking direction of the electrode assembly body (see annotated Fig 1), 

    PNG
    media_image1.png
    786
    1045
    media_image1.png
    Greyscale

but does not explicitly teach the cushion sheet to be porous or wherein the cushion sheet is welded to the spacer.
Ogawa teaches a buffer sheet 600 (porous cushion sheet) disposed between the upper spacer 500 and the power generating portion 430 and made of a highly soft porous material such as foamed polyethylene [0050]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select a porous foamed polyethylene as the cushion sheet for the device of Kang because Ogawa recognizes that such a material is effective as a buffer sheet/layer for an energy storage device.
Isshiki teaches a battery module (Abstract) where polyethylene layers may be closely adhered to an adjoining layer by welding or an adhesive [0062]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the cushion sheet of Kang and Ogawa because Isshiki teaches welding polyethylene is a known alternative to adhering with an adhesive.
Regarding claim 3, Kang discloses the energy storage device according to claim 1, wherein the electrode assembly body is formed by stacking a plurality of plate-like positive electrode plates, a plurality of separators and a plurality of negative electrode plates [0022].  
Regarding claim 4, Kang discloses the energy storage device according to claim 1, wherein the case has a box shape where respective faces have a rectangular shape (Fig 1).  
Regarding claim 7, it is noted that this claim is a product-by-process claim.  "Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The battery structure of Kang in view of Ogawa and Isshiki is similar to that of the Applicant’s, Applicant's process of spot-welding the cushion sheet to the spacer is not given patentable weight in the claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Ogawa et al. and Isshiki et al. as applied to claim 1 above, and further in view of Park (US 2011/0003193A1, previously cited).
The teachings of Kang, Ogawa, and Isshiki as discussed above are herein incorporated.
Regarding claim 2, Modified Kang does not explicitly disclose the energy storage device according to claim 1, wherein both the spacer and the cushion sheet contain polypropylene.  However, Ogawa discloses the upper spacer 600 may be made of polypropylene [0048].  
Park teaches a battery pack (Abstract) where polyethylene and polypropylene are both soft plastics used in the art to absorb shock and support and protect the unit batteries [0051].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene as a material for the insulator and spacer of modified Kang because Park shows that polyethylene and polypropylene are equivalent soft plastics.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727